ON PETITION FOE REHEARING AND SUGGESTION FOR REHEARING EN BANC
Dec. 30, 1993.
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion for ■rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,’
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel’s opinion is hereby VACATED.